United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                                                                                         April 27, 2004
                           UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           ____________

                                           No. 03-40353
                                           ____________


               UNITED STATES OF AMERICA,


                                               Plaintiff-Appellee,

               versus


               AHMED KOFFI HENRY,


                                               Defendant-Appellant.



                           Appeal from the United States District Court
                                For the Eastern District of Texas



Before KING, Chief Judge, and REAVLEY and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:

       Ahmed Koffi Henry appeals his conditional guilty plea conviction for making and possessing

forged securities in violation of 18 U.S.C. § 513(a). In agreeing to plead guilty, Henry reserved the

right to appeal the district court’s denial of his motion to suppress evidence seized during a traffic

stop. Henry now challenges the district court’s suppression ruling. Henry also asserts that the

Government failed to comply with the terms of the plea agreement.

       Henry concedes the reasonableness of the initial traffic stop. He argues, however, that the
district court should have suppressed the evidence seized from the trunk of his vehicle because the

arresting officer’s detention of Henry during the traffic stop was not “reasonably related in scope to

the circumstances that justified the stop in the first place.” See United States v. Grant, 349 F.3d 192,

196 (5th Cir. 2003) (stating the second prong of the standard articulated in Terry v. Ohio, 392 U.S.
1 (1968)). Henry’s argument fails because, under the totality of the circumstances, t here were

numerous articulable facts supporting the arresting officer’s reasonable suspicion that Henry was

engaged in illegal activity. See Grant, 349 F.3d at 198.

        After initiating the traffic stop, the arresting officer questioned Henry regarding the purpose

of his travel. See United States v. Gonzalez, 328 F.3d 755, 758-59 (5th Cir. 2003). In response,

Henry exhibited extreme nervous behavior and was unable to detail his travel plans. The officer asked

similar questions of the passengers; they also acted nervous and lacked even rudimentary knowledge

about the purpose of the trip. His suspicions aroused, the officer returned to Henry to inquire about

his knowledge of and relationship to the passengers. Henry continued to act nervous, and he could

not explain how he knew his passengers. Based on Henry’s nervousness, inability to provide basic

information about his trip or his passengers, and Henry’s baggy clothes, the arresting officer

requested and received consent from Henry to perform a pat down. During the pat down the

arresting officer discovered a fake identification protruding from Henry’s sock.1 The discovery of

the fake identification gave the arrest ing officer probable cause to search the vehicle. The officer

requested permission to search the vehicle, and Henry consented. In sum, there was never a point

at which the arresting officer did not have articulable reasonable suspicion of illegal activity. See



        1
          On appeal, Henry does not challenge his consent to the pat down or the officer’s discovery of the fake
identification.

                                                      -2-
Grant, 349 F.3d at 198.

         Henry argues that the officer did not timely initiate a computer check of his background and

that this failure renders the questioning per se unreasonable. No precedent adopts Henry’s contention

that upon initiating a traffic stop an officer must immediately begin a computer check.2 Even

assuming we were inclined to analyze the reasonableness of an officer’s decision regarding when to

initiate a computer check, Henry’s brief is devoid of any attempt to quantify the duration of the

officer’s questioning. The absence of a relevant timeline renders it impossible to determine whether

the computer check was unreasonably delayed.

         Henry contests the voluntariness of his consent to search his vehicle only to the extent that

his consent followed a detention that he argues violated the Fourth Amendment. As discussed, no

Fourth Amendment violation occurred. The premise for Henry’s argument fails. See United States

v. Chavez-Villareal, 3 F.3d 124, 127 (5th Cir. 1993) (the second prong of a validity of consent

challenge )) “whether it was an independent act of free will” )) depends on “causal connection with

the constitutional violation”).

         Henry argues that the Government breached its promise not to take a position on whether

Henry’s sentence should run concurrently or consecutively to Henry’s sentence following a separate

conviction in the Western District of Louisiana. Because Henry did not raise this issue in the

sentencing court, we review it for plain error only. United States v. Brown, 328 F.3d 787, 790 (5th



         2
          While he does not cite the case, a previous panel’s decision lends support to Henry’s argument. See United
States v. Brigham, 343 F.3d 490, 501 (5th Cir. 2003) (“If a stop is unconstitutionally prolonged by continued
questioning after a computer check is complete, then delaying the commencement of the computer check and asking
unrelated questions during such delay is equally proscribed.”). However, we vacated Brigham when we agreed to hear
the case en banc. See Brigham, 350 F.3d 1297 (5th Cir. 2003) (granting en banc rehearing); 5TH CIR. R. 41.3.
Further, Brigham would not control because, in this case, Henry did not establish a timeline for the arresting officer’s
questioning.

                                                          -3-
Cir. 2003). The record of the sentencing hearing reflects no error given that the Government did not

take a position and did not act in a way that was inconsistent with the parties’ reasonable

understanding of the plea agreement. See id. at 790-91.

       AFFIRMED.




                                                -4-